In re James L. D’Spain, applying for rehearing of action of this Court dated April 29, 1988, 523 So.2d 1314, from the 24th Judicial District Court, Parish of Jefferson, No. 302-816; Fifth Circuit Court of Appeal, No. 88-CW-0164.
Plaintiffs application for rehearing is denied. Defendant’s request for clarification is granted. Pledge of partnership interest does not satisfy the suspensive appeal bond in this case. Defendant must file a new bond. He cannot pledge his interest in the partnership as a suspensive appeal bond. Case remanded to district court to permit defendant to file a new bond. Failure to file a bond of sufficient sum within seven (7) days will result in pending appeal becoming devolutive.
DIXON, C.J., concurs in the ruling; the second bond is invalid.